                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-CR-256-BO


UNITED STATES OF AMERICA                          )
                                                  )
V.                                                )                 ORDER
                                                  )
LUIS MIGUEL EGUI-CEDILLO                          )



       This cause comes before the Court on defendant's motion to dismiss the indictment. [DE

30]. Having reviewed the briefing of the parties, the Court determines that a hearing on the motion

is warranted. However, and in light of the appeal pending in United States v. Herrera-Pagoda, No.

20-6194 (4th Cir.), in which oral argument has been held, the Court will calendar the hearing in

this matter ahead to its October 2021 term. Either party may seek relief from this delay by motion.




SO ORDERED, this    .J.-' ~ day of July, 2021 .




                                                  UNITED STATES DISTRI~




            Case 5:19-cr-00256-BO Document 33 Filed 07/30/21 Page 1 of 1
